DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant's submission filed on December 31, 2020 has been entered.  Claims 1-10, 16-21 and 23 are currently pending. Claims 1 and 23 are currently amended. Claims 11-15 and 22 are cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New ground of Rejection, necessitated by Amendment
Claims 1-10, 16-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
 “…wherein in the manipulating step the fibroblasts are not subjected to:
Natural or synthetic scaffolds…”
	It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i)).  There is no disclosure of the fibroblasts being subjected to, or not being subjected to, natural or synthetic scaffolds in any of Provisional application 61/557,479, Provisional application 61/691,391, PCT/US2012/64101 and the instant application, 14/357,558.
The limitation that in the manipulating step the fibroblasts are not subjected to natural or synthetic scaffolds is not supported by the original disclosure; therefore the limitation is considered new matter. 
	The limitation that in the manipulating step the fibroblasts are not subjected to natural or synthetic scaffolds was introduced in amended claims 1 and 23, amended on 12/31/2020. 
	An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection Withdrawn
RE: Rejection of Claims 1-10, 16-21 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parenteau, in view of Wironen and Leung:
Applicant has amended claims 1 and 23 to now require “wherein the manipulated cells are delivered to the joint of the individual in the absence of removing part or all of the joint”.
The cited reference to Parenteau is directed to methods of repairing intervertebral disc injuries using a cultured construct comprising fibroblasts (paragraph [0008]).  However, Parenteau teaches delivering the manipulated fibroblasts to the joint after performing a standard discotomy which removes part or all of the intervertebral disc.  Therefore, the amended limitation differentiates over the cited references to Parenteau, Wironen and Leung, thus the rejection is withdrawn.

Claims 1-10, 16-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorne et al., (US 2009/0181092; see PTO-892) (“Thorne”).

Regarding claims 1 and 23, Thorne (paragraph [0039]) teaches an embodiment of the invention wherein the fibrin (biocompatible matrix) is mixed with a cellular additive (e.g. dermal fibroblasts) (claim 4, paragraphs [0038] and [0043]) during the injection.  
Thorne (paragraphs [0040]-[0041]) further teaches obtaining fibroblasts from a skin biopsy wherein the epidermis and subcutaneous fat tissue are removed from the dermis so the resulting cell culture is free of non-fibroblast cells.  The dermal tissue is placed on the dry surface of a tissue culture flask for 5-10 minutes to promote attachment prior to the addition of culture medium.  Additional culture medium is added to the flask after 24 hours of incubation. The fibroblasts can be treated with a brief exposure to EDTA-trypsin in order to promote growth.  The fibroblast cell line is generally established in 2 to 3 weeks and thereafter the initial culture can be expanded into additional culture vessels (paragraphs [0040]-[0041]).  Thus, the fibroblasts disclosed by Thorne are subjected to several manipulation steps during the in vitro culture, such as attaching to the dry surface of the culture vessel, addition of culture medium, exposure to EDTA-trypsin and expansion in additional culture vessels.
Therefore, Thorne’s method consists of (1) manipulating the fibroblasts during in vitro culture prior to delivery and (2) subsequently delivering by injection the manipulated fibroblasts to spinal discs (a joint), specifically delivery into the nucleus 
As to claims 1 and 23 and the limitation “wherein in the manipulating step the fibroblasts are not subjected to:
Natural or synthetic scaffolds,
Exogenously provided matrix molecules, and
Exogenously provided mechanical strain that comprises intermittent hydrostatic pressure or shear fluid stress”,
 it is noted that Thorne’s teaching at paragraphs [0040]-[0041] does not teach the use of natural or synthetic scaffolds during the in vitro culture, does not teach the addition of exogenous matrix molecules during the in vitro culture and does not teach the use of intermittent hydrostatic pressure or shear fluid stress during the in vitro culture, thus it is considered, absent evidence to the contrary, that Thorne’s method does not subject the in vitro culture of fibroblasts to natural or synthetic scaffolds, exogenous matrix molecules or intermittent hydrostatic pressure or shear fluid stress as recited in claims 1 and 23.
Further regarding claims 1 and 23 and the limitation “wherein the manipulated cells are delivered to the joint of the individual in the absence of removing part or all of the joint”, it is noted that Thorne’s Example 2 teaches treating a 66 year old patient suffering from degenerative disc disease wherein the patient received the therapeutic injection into the L2/L3 and L3/L4 discs to treat the disc pain wherein there was no partial or complete discectomy performed prior to injection (removal of part or all of the joint).  Thus, Thorne does render obvious injection to the joint in the absence of removing part or all of the joint, that is, Thorne teaches the limitation required by the prima facie obvious. The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to perform the injection to the joint in the absence of removing part or all of the joint.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Thorne.
Further regarding claim 23, step (b), and the recitation “consisting essentially of fibroblasts”, it is first noted that Thorne’s teaching at paragraph [0039] teaches specifically delivering one cell type, i.e. fibroblasts.  Thorne’s claims 3 and 4 likewise are directed to the delivery of one cell type, i.e. dermal fibroblasts.
It is further noted the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention (MPEP 2111.03).
 There is no evidence in the instant specification that the presence of fibrin, or other biocompatible matrix, would materially affect the basic and novel characteristic of the claimed invention.  The instant specification (paragraph [0052]) remarks that the more matrix and increased disc height results in better biomechanical function and less pain for the individual receiving the therapeutic injection.
	 “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  
	If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”). 
in vivo, it is noted that Thorne delivers the fibroblasts to a vertebral joint wherein the cells are necessarily subjected to natural/in vivo mechanical strains over a time.  It is noted that instant specification paragraph [0037] discloses that the micro-environment of the intervertebral disc is conducive for chondrocytic differentiation. Hydrostatic loading, hypoxia, cell to cell interaction with resident chondrocytic cells in the disc and other biochemical environments in the intervertebral disc may facilitate differentiation from fibroblast to chondrocytic cells.  Therefore, the delivery of the fibroblast cell construct to the intervertebral disc, as disclosed by Thorne, would necessarily expose the fibroblasts to the micro-environment that is conducive to facilitating differentiation of the fibroblasts to chondrocytic cells, thus meeting the limitations of claims 1 and 23.  Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claims 2 and 3, Thorne discloses damaged intervertebral discs (Example 2, paragraph [0048], [0054], [0058], [0064]-[0065]), thus meeting the limitations of claims 2 and 3.
Regarding claims 4-8, Thorne does not specifically teach the limitations recited in claims 4-8.  However, claims 4-8 recite limitations directed to limitations that define properties of the injected fibroblasts cells and the differentiated chondrocytes that result from the fibroblasts.  
As discussed above regarding claims 1 and 23, Thorne’s method renders obvious differentiation of the injected dermal fibroblasts into chondrocyte-like cells in vivo. 
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
Though Thorne does not state the fibroblasts and chondrocyte-like cells that are in the spinal disc are cells that produce fibrous matrix molecules, cartilaginous matrix molecules, wherein the matrix molecules are collagen I, collagen II and the proteoglycan aggrecan, the fact that Thorne carries out the same method steps as in the instant application means that any and all results of the method of Thorne, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Regarding claims 9 and 10, Thorne teaches intervertebral delivery of the dermal fibroblasts via injection in the annulus fibrosus or in the nucleus pulposus, and when injected into the nucleus pulposus the components may form a patch between the 
As to claim 16, and the recitation that “wherein following delivery of the fibroblasts to the joint of the individual, a plurality of fibroblasts die”, it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).  As discussed above, Thorne teaches the same method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Thorne would necessarily result in the death of a plurality of fibroblasts.
As to claims 17 and 18, and the recitations “wherein death of the fibroblasts results in a cellular response from endogenous joint cells of the individual” and “wherein the cellular response comprises stimulation of growth of the endogenous joint cells of the individual”, it is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).  As discussed above, Thorne discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Thorne would necessarily result in a cellular response from endogenous joint cells upon the death of the fibroblasts of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.
As to claims 19 and 20, and the recitations of “wherein following delivery of the fibroblasts to the joint there is a cellular response from endogenous joint cells of the individual” (claim 19) and "wherein the cellular response comprises stimulation of growth of the endogenous joint cells of the individual" (claim 20), it is again noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, Thorne discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Thorne would necessarily result in a cellular response from endogenous joint cells of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.  The instant claims are merely describing an inherent result by executing the steps of the method.  Since the cited reference has disclosed the claimed method steps, you will necessarily have the same result.  
Regarding claim 21, and the recitation of “wherein following delivery of the fibroblasts to the joint of the individual, there is development of scar tissue in the joint", it is again noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP 2111.04).   As discussed above, Thorne discloses the method step of delivering dermal fibroblasts to a joint of an individual, as disclosed in the instant specification (paragraph [0046]), thus the method disclosed by Thorne would necessarily result in a cellular response from endogenous joint cells of the individual and the cellular response would comprise stimulation of growth of the endogenous joint cells of the individual.  The instant claims are merely describing an inherent result by executing the steps of the method.  Since the cited reference has disclosed the claimed method steps, you will necessarily have the same result.  


Response to Remarks
As to Applicant’s remarks regarding the rejection of claims 1-10, 16-21 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parenteau, in view of Wironen and Leung, it is noted, as set forth above, due to the claim amendments the rejection under 35 U.S.C. 103(a) has been withdrawn.

Conclusion
No claim is allowed. No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633